DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
	Applicant’s amendments and arguments filed on July 12, 2022 are acknowledged and have been fully considered. Claims 1-4, 6-7, 9-10, and 15-19 are pending. Claims 3-4, 6-7, 9-10 and 15-19 are under consideration in the instant office action.  Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 5, 8, and 11-14 are cancelled. Applicant amended instant claim 3 by removing the phrase or recitation selected from the group. Applicant’s claim amendments necessitated a new ground of rejections under 35 USC 112 as set forth below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, 9-10 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 3 recites in d) 35 to 85% by weight of a non-ethanolic carrier oil consisting of silicone oils, alkyl ether oils, triglycerides, ester oils, and mixtures thereof. Applicants have left a Markush group reciting the components “silicone oils, alkyl ether oils, triglycerides, ester oils and mixtures thereof” yet Applicants have deleted the proper Markush language “selected from the group”. It is unclear how a non-ethanolic carrier oil can consist of silicone oils, alkyl ether oils, triglycerides, ester oils and mixtures thereof. It is unclear how the scope of the claim has changed with this amendment. Since the claim still recites “and mixtures thereof”, the mixtures thereof would appear to be a particular embodiment while another embodiment of the claimed invention may have just triglycerides as the non-ethanolic carrier. In this case the claimed invention would appear to still require a Markush group for the non-ethanolic carrier oil of d) but without reciting the proper Markush language “selecting from the group consisting of”. Alternatively, the amended claim might be interpreted as requiring a combination of silicone oils, alkyl ether oils, triglycerides, and ester oils as the non-ethanolic carrier oil. In this interpretation it is unclear why the claim does not just recite “a non-ethanolic carrier oil consisting of a mixture of silicone oils, alkyl ether oils, triglycerides, ester oils” but rather leaves “and mixtures thereof” at the end of the list such as one would expect to find in a Markush group. In either case the claimed limitation does not exclude other components such as isopropanol as asserted by Applicants arguments since the claim still recites the transitional phrase “comprising” in line 1 of the claim. For purposes of prior art rejections, the examiner interprets the claimed limitation as a Markush group. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)

Rejections Maintained 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 6-7, 9-10 and 15-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Park (EP 0274267, previously cited) and Fawzy et al. (US 2016/0106649, previously cited).
Applicants’ claims
Applicants claims a base composition for an antiperspirant aerosol.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Park teaches antiperspirant products, and more particularly to perfumed products comprising a finely divided antiperspirant agent suspended in a non-aqueous liquid, which when in the form of a liquid is especially suitable for dispensing from a roll-on dispenser, or from an aerosol can, and which when in the form of a solid is conveniently used in the form of a stick housed in a suitable holder or container (see paragraph 1). Park teaches an anhydrous antiperspirant product suitable for applying to the skin, which comprises:
(i) from 1 to 60% by weight of a finely-divided Powder antiperspirant agent;
(ii) from 10 to 90% by weight of an anhydrous liquid or solidified liquid medium, comprising an anhydrous alcohol chosen from ethanol, isopropanol or a mixture thereof (the examiner notes that isopropanol is non-ethanolic carrier);
(iii) from 0.001 to 10% by weight of a perfume; and
(iv) from 0.1 to 25% by weight, expressed in terms of the anhydrous alcohol present, of a perfume-stabilising agent chosen from compounds having a basic nitrogen function compounds having a basic oxygen function, drying agents or mixtures thereof (see claim 1). An antiperspirant product according to Claim 1 or 2, in which the antiperspirant agent is chosen from aluminium salts, zirconium salts or mixtures thereof (see claim 3). An antiperspirant product according to any of Claims 1, 2 or 3, in which the antiperspirant agent is an aluminium chlorohydrate (see claim 4). An antiperspirant product according to claim 6, in which the stabilizing agent is urea in an amount of from 0.5% to 25% of the alcohol present (see claim 7). Examples of suitable antiperspirant agents include aluminium chloride, aluminium sulphate, aluminium chlorohydrate, basic aluminium bromide, zirconyl chloride; zirconyl hydroxide; zirconyl chlorohydrate complexes of aluminium hydroxide, zirconyl chloride and aluminium chlorohydrate; complexes of aluminium hydroxide, zirconyl chlorohydrate, and aluminium chlorohydrate; complexes of dihydroxyaluminium glycinate, zirconyl chloride and/or zirconyl chlorohydrate and aluminium chlorohydrate; complexes of zirconyl chloride and/or zirconyl clhorohydrate and aluminium chlorohydrate; complexes of zirconyl chloride and/or zirconyl chlorohydrate with aluminium chlorohydrate and an amino acid, such as glycine; and mixtures of two or more of the above. Most preferred materials are those which have a high antiperspirant efficacy. One class of such materials are the aluminium zirconium chlorohydrate complexes. Examples are aluminium zirconium trichlorohydrate, aluminium zirconium tetrachlorohydrate and aluminium zirconium pentachlorohydrate (these are CTFA generic names). These compounds may be combined with glycine to give for example the compounds known under the CTFA generic names aluminium zirconium trichlorohydrex-GLY and aluminium zirconium tetrachlorohydrex-GLY. Suitable aluminium zirconium chlorhydrate powders for use in the antiperspirant compositions of this invention are available from the Reheis Chemical Company under the trade names REZAL 36GP and REZAL 67P (REZAL is trade mark) and from Wickhen Products, Incorporated under the trade names WICKENOL 369 and WICKENOL 379 and WICKENOL 373 (WICKENOL is a trade mark). Other preferred antiperspirant active materials of high efficacy are the special active forms of basic aluminium chloride which have a particular distribution of polymeric species in aqueous solution and obtainable by procedures described in US Patent No. 4 359 456 (Gosling et al). Similar processes for making highly active forms of aluminium chlorohydrate involving the ageing of aluminium chlorohydrate in an aqueous medium are described in British Patent Specification No 2 048 229 (Gillette). Other suitable materials are described in British Patent Specification No. 2 144 992 (Gillette). The antiperspirant agent may also be a urea or glycine complex of aluminium chlorohydrate prepared as described in European Patent No. 6738 (Unilever) and British Patent No. 1 597 497 (Unilever), respectively (paragraph 12). A further example of activated aluminium chlorohydrate which can be employed as the antiperspirant agent is REACH available from Reheis (paragraph 13). The amount of the antiperspirant agent present in the product according to the invention will depend on the form of the product and in general will be within the range of from 1 to 60%, preferably from 5 to 50% by weight. When the product is a propellant-based aerosol, these amounts refer to the aerosol concentrate without the propellant (paragraph 14). The antiperspirant product according to the invention also comprises an anhydrous medium comprising an alcohol chosen from anhydrous ethanol, anhydrous isopropanol and mixtures thereof. By "anhydrous" is meant that the ethanol and/or the isopropanol contains no more than 1% by weight of water (paragraph 15). It is, however, possible for other anhydrous liquids to form part of the anhydrous medium of the antiperspirant product of the invention. Such additional liquids can be incorporated to give emollient cosmetic benefits and can be either hydrophilic or hydrophobic liquids (paragraph 17).  Examples of the emollient liquids than can optionally be employed include a polar liquid such as water-miscible polyoxyalkylene glycol or a water-miscible partial butyl either thereof; hexylene glycol; a C₁-C₄ alkyl monoether or a simple or condensed C₂-C₄ alkylene glycol for example dipropylene glycol monomethyl ether; or 2-ethyl-1,3-hexane diol. Other commercially available hydrophilic materials which are suitable are Pluronics (eg. Poloxamer 101, Poloxamer 105, Poloxamer 181, Poloxamer 182), Carbowaxes (eg. PEG-4, PEG-8, PEG-12), Witconol APEM (PPG-3 Myreth-3), Witconol APES (PPG-9 Steareth-3), Standamul OXL (PPG-10 Cetearth-20), Procetyl AWS Modified (PPG-8 Ceteth-2). Glycols and their citrate, lactate and tartrate esters as taught in Canadian Patents 1 121 728; 1 121 729 and 1 121 730 can also be used. Hydrophilic materials which are the dimethicone copolyols that is polymers of dimethylsiloxane with polyoxyethylene and/or polyoxypropylene side chains. Examples of these are SILWET L-270, L-7600 and L-7610 from Union Carbide, Silicone 190 and 193 surfactants both from Dow Corning and ABIL B 8842, 8843 and 8851 from Goldschmidt. These dimethicone copolyols are also referred to in the literature as polyalkylene oxide modified dimethylpolysiloxanes, as silicone glycol copolymers and as polysilicone polyether copolymers. Dimethyl isosorbide is a further example of a suitable hydrophilic liquid (paragraph 18). Examples of non-polar water-immiscible liquids are the linear volatile silicones having 2 to 9 silicon atoms such as hexamethyl disiloxane, the cyclic volatile silicones having 3 to 6 silicon atoms such as tetramer and pentamer, linear non-volatile silicones, paraffin oils, fatty acid esters such as isopropyl myristate and dibutyl phthalate, and polyoxypropylene fatty ethers such as Fluid AP, and mixtures thereof (paragraph 19). As has been stated earlier, the perfume normally included in suspension-type lotion antiperspirant products can deteriorate rapidly during storage prior to use. The reasons for this are not fully understood, particularly since solution type antiperspirant compositions apparently do not suffer from the same problem. It does appear, however, that the loss of fragrance and, where applicable, the deodorant properties of a perfume in the suspension type products such as the antiperspirant compositions according to the invention can be mitigated by including in the product an effective amount of a perfume stabilising agent chosen from compounds having a basic nitrogen function, compounds having a basic oxygen function and drying agents, or mixtures thereof (paragraph 32). Examples of compounds having a basic nitrogen function are urea; natural amino acids for example glycine etc., (paragraph 33). The amount of the perfume stabilising agent present in the product according to the invention is that which is effective in stabilising the perfume in the composition for at least one month at a storage temperature of 37°C. The actual amount required will depend on the particular perfume stabiliser employed, and is conveniently related to the amount of the anhydrous alcohol present in the product. In general, a sufficient amount will be from about 0.1 to about 25% by weight of the anhydrous alcohol present in the liquid medium of the product. The amount of urea or amino acid will generally be in the range of from 0.5 to 25% preferably from 1 to 10% and ideally from 1 to 5% by weight of the alcohol, although in practice any amount can be included which is consistent with an acceptable product (paragraph 35). The antiperspirant product according to the invention also comprises a perfume, the function of which is primarily to enhance the benefits of the product when applied topically to skin to reduce or eliminate perspiration. The fragrance derived from the product can thus assist in masking body malodour frequently associated with perspiration (paragraph 28). Although the nature and formulation of the perfume is not critical, it is preferred to employ a perfume having distinct deodorant properties which functions not only as an odour maskant, but also in the elimination of materials accummulating at the skin surface which contribute to body malodour. Deodorant perfumes of this type are described, for example, in US patent 4 278 658 (Lever Brothers Company). The amount of perfume present in the product according to the invention will usually form from 0.001 to 10%, preferably from 0.1 to 5% and ideally from 0.2 to 2% by weight (paragraphs 29-30). Preferred suspending agents for optional use in the invention are hydrophobic clays available under the trade name of BENTONE. BENTONES are prepared by reacting a suitable clay in a cation exchange system with an amine. Different amines are reacted to obtain a variety of BENTONES, which may also differ in proportions of Si, MgO and Al₂O₃. Examples of useful BENTONE suspending agents are BENTONE-27, which is a stearaluminium hectorite; BENTONE-34, which is quaternium 18 bentonite; BENTONE-38, which is quaternium 18 hectorite; and BENTONE-14 which is a clay-extended quaternium 18 hectorite, all of which have a particle size of below 5 microns and are commercially available in USA from NL Industries Inc. Other suitable BENTONE clays are BENTONE SD1 and Bentone SD2 (paragraph 42). Yet further suitable clays are those hydrophobically treated smectite clays available under the trade names PERCHEM and TIXOGEL. Specific examples are PERCHEM clays 44, 97 and 108 and TIXOGEL VZ (paragraph 43). A further class of hydrophobically treated clays comprises hormite clays, an example of which is hydrophobically modified attapulgite clay available under the name PERCHEM DMA. PERCHEM clays are sold by Perchem Limited of Harlow, Essex, Great Britain and TIXOGEL clays by Production Chemicals Limited of Stockport, Cheshire, Great Britain (paragraph 44). The amount of the suspending agent which is optionally present in the product according to the invention will in general be within the range of from 0.5 to 15% by weight (paragraph 47).  Park teaches on pages 23-24 as follows:


    PNG
    media_image1.png
    807
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    182
    604
    media_image2.png
    Greyscale

As clearly described above for instance examples 2 and 5 do not contain ethanol.

With regard to the limitation reciting “wherein the base composition is free of ethanol and further wherein the base composition has a viscosity of less than or equal to 10000 cPs (mPa.s) measured at 20°C using a Brookfield Viscometer 24 hours after sample preparation, using a Ta spindle, at 10 rpm, and further wherein urea possesses a % change in mass value measured at 37°C and 90% relative humidity using Dynamic Vapour Sorption instrument greater than or equal to the value for PEG-4.”, the examiner would bring to applicant’s attention that Park clearly teaches a substantially identical or similar composition as Applicant’s claimed invention meeting all components a) to d) as recited in claim 3 and their amounts in overlapping manner. Therefore, a substantially identical or similar viscosity would necessarily be there in the composition of Park. The viscosity is an innate property of the composition as applicant is claiming a composition. The examiner also would point out that Applicant’s specification clearly discloses on pages 3, lines 4-7 that it is yet another object of the invention to provide an anhydrous antiperspirant aerosol composition with improved skin sensory benefits. Surprisingly, it has been found that stable, skin-friendly anhydrous antiperspirant aerosol compositions wherein the base composition presents proper viscosity and no agglomeration can be achieved by the use of urea in specific concentrations in the composition. As clearly shown above Park’s composition contains urea in overlapping amounts as claimed which will necessarily achieve the viscosity requirement. The examiner for instance bring to applicant’s attention the amount of urea used in example 5 is 3.2% by total weight of the composition which is a species of 2 to 15%. Additionally the active step of the preparation of the composition is simply mixing the ingredients and dispersing them. With respect to the process Park teaches on paragraph 76 that the products of the Examples are made by shearing the suspending agent in the liquid component or mixture of the liquid components, excluding the perfume, until fully dispersed. The urea, sodium hydroxide and the trisodium citrate were added to the alcohol prior to the addition of the antiperspirant powder. The antiperspirant powder and perfume are then added and dispersed by further high shear mixing. The product is then filled into roll-on dispensers.
 The examiner further reminds Applicant that with regard to the viscosity of the composition inherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Park does not teach the specific aluminum halohydrate salts recited in instant claim 7. These deficiencies are cured by the teachings of Fawzy et al.
Fawzy et al. teach an aqueous composition comprising basic aluminum chloride salt, water soluble calcium salt, and amino acid, characterized in that the basic aluminum chloride salt is of formula Al2OH4.4Cl1.6 to Al2OH4.9Cl1.1 (see claim 1). The processes described herein produce an aqueous solution of an activated antiperspirant salt. It will be realised, however, that such solutions may be dried by techniques known in the art, notably spray drying, to give a dried antiperspirant salt. Such dried antiperspirant salts may be used in a variety of compositions, including aerosols, sticks and soft solids. Such compositions are also to be considered antiperspirant compositions according to the invention. It will be realised that such compositions may be essentially anhydrous, having less than 1% by weight of free water or may be anhydrous, having less than 0.1% by weight of free water (see paragraph 0044). The choice of BAC salt used is critical to the success of the present invention. We have found that surprisingly good results are found on using BAC salts commonly referred to as aluminium sesquichlorohydrate (herein ASCH) having the chemical formula Al2OH4.4Cl1.6 to Al2OH4.9Cl1.1. Most commercial ASCH samples are of chemical formula Al2OH4.7Cl1.3 to Al2OH4.9Cl1.1 and it is preferred to use BAC salts of this formula (paragraph 0022). The surprisingly good results referred to in the above paragraph include surprisingly good antiperspirancy performance. In addition, compositions prepared according to the present invention have remarkable storage stability, maintaining their good performance for many months (paragraph 0023).


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Park by incorporating the antiperspirant actives recited in claim 7 because  Fawzy et al. teach an aqueous composition comprising basic aluminum chloride salt, water soluble calcium salt, and amino acid, characterized in that the basic aluminum chloride salt is of formula Al2OH4.4Cl1.6 to Al2OH4.9Cl1.1 (see claim 1). The processes described herein produce an aqueous solution of an activated antiperspirant salt. It will be realised, however, that such solutions may be dried by techniques known in the art, notably spray drying, to give a dried antiperspirant salt. Such dried antiperspirant salts may be used in a variety of compositions, including aerosols, sticks and soft solids. Such compositions are also to be considered antiperspirant compositions according to the invention. It will be realised that such compositions may be essentially anhydrous, having less than 1% by weight of free water or may be anhydrous, having less than 0.1% by weight of free water (see paragraph 0044). The choice of BAC salt used is critical to the success of the present invention. We have found that surprisingly good results are found on using BAC salts commonly referred to as aluminium sesquichlorohydrate (herein ASCH) having the chemical formula Al2OH4.4Cl1.6 to Al2OH4.9Cl1.1. Most commercial ASCH samples are of chemical formula Al2OH4.7Cl1.3 to Al2OH4.9Cl1.1 and it is preferred to use BAC salts of this formula (paragraph 0022). One of ordinary skilled in the art would have been motivated to utilize or incorporate the antiperspirant active recited in claim 7 in the antiperspirant composition of Park because Fawzy et al. teach that the water soluble calcium salt and amino acid containing  Al2OH4.4Cl1.6 and Al2OH4.9Cl1.1 surprisingly have found to have good antiperspirancy performance. In addition, compositions prepared according to the present invention have remarkable storage stability, maintaining their good performance for many months (paragraph 0023). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Park and Fawzy et al. because both references are drawn to antiperspirant active containing compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues independent Claim 3, as currently amended, is directed to an ethanol-free base composition for an antiperspirant aerosol comprising antiperspirant active, urea, non-ethanolic carrier oil consisting of silicone oils, alkyl ether oils, triglycerides, ester oils, and mixtures thereof, and less than 1% by weight of free water. Park teaches at least on page 3, lines 44 to 51, that “the antiperspirant product...comprises an anhydrous medium comprising an alcohol chosen from anhydrous ethanol, anhydrous isopropanol and mixtures thereof.” In pending claim 1, ethanol is expressly not in scope since the carrier is a non-ethanolic carrier and the base composition as a whole is free of ethanol. Park also teaches that the “anhydrous liquid or solidified liquid medium preferably consists essentially of the anhydrous alcohol” (page 3, lines 47 to 48) and that “it is... possible for other anhydrous liquids to form part of the anhydrous medium of the antiperspirant product of the invention” (page 3, lines 49 to 50) (emphasis added). In other words, Park teaches that anhydrous ethanol, anhydrous isopropanol, or a mixture thereof must be included in the “anhydrous liquid or solidified liquid medium,” a teaching which effectively teaches away from a composition comprising non-ethanolic carrier oil consisting of silicone oils, alkyl ether oils, triglycerides, ester oils, and mixtures thereof. In addition, Applicant respectfully submits that pending Claim 3 is also out of scope of the Park disclosure as currently amended.
The above assertions are not found persuasive because applicant’s claim recites a “non-ethanolic carrier oils”. Applicant did not provide a definition for the phrase except giving examples of non-ethanolic carrier oils. The literal definition only excludes the alcohol ethanol. The phrase does not exclude isopropanol. The inclusion of other alcohols is fully permissible. Additionally as per the explanation given in the 35 USC 112 rejection the examiner interprets the recitation as a Markush recitation and the oils considered in the alternative. Park teaches antiperspirant products, and more particularly to perfumed products comprising a finely divided antiperspirant agent suspended in a non-aqueous liquid, which when in the form of a liquid is especially suitable for dispensing from a roll-on dispenser, or from an aerosol can, and which when in the form of a solid is conveniently used in the form of a stick housed in a suitable holder or container (see paragraph 1). Park teaches an anhydrous antiperspirant product suitable for applying to the skin, which comprises:
(i) from 1 to 60% by weight of a finely-divided Powder antiperspirant agent;
(ii) from 10 to 90% by weight of an anhydrous liquid or solidified liquid medium, comprising an anhydrous alcohol chosen from ethanol, isopropanol or a mixture thereof (the examiner notes that isopropanol is non-ethanolic carrier);
(iii) from 0.001 to 10% by weight of a perfume; and
(iv) from 0.1 to 25% by weight, expressed in terms of the anhydrous alcohol present, of a perfume-stabilising agent chosen from compounds having a basic nitrogen function compounds having a basic oxygen function, drying agents or mixtures thereof (see claim 1).
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619